Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment to the claims filed after non-final office action on July 15, 2022 is acknowledged.  Claims 2, 5-6, 8-12, 14-17, 19-21, 24-26, 28-58 were canceled, claims 59, 61-62, 64  and 69 were amended and 1, 3-4, 7, 13, 18, 22-23, 27, 59-69 are pending in the instant application.  
  Claims 1, 3-4, 7, 13, 18, 22-23, 27 and 59-69 are pending in the instant application and are examined on the merits of this office action.

Withdrawn Objections/Rejections
The rejection of claims 59, 61-62, 64 and 69 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of amendment of the claims filed July 15, 2022.


Maintained/Revised Rejection
Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 7, 13, 18, 22-23, 27 and 59-69 are/remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  

Scope of the claims
Claims 1, 3-4, 7, 13, 18, 22-23, 27 and 59-69 are drawn to " An engineered keratin-binding construct comprising at least one keratin-binding protein and a site for bioconjugation comprising a PLP reactive site.”  Claim 60 further claims wherein the keratin binding molecules are keratin binding protein is trichoplein, PsrP, Srr-1, plectin….keratin binding polypeptides”.  The claims are broad with respect to the keratin binding protein and the PLP reactive site.
Regarding keratin binding molecule, Applicant’s specification states that “Provided herein are engineered keratin-binding constructs that include at least one keratin-binding molecule. In some embodiments, the engineered keratin-binding construct includes one or more of each of two or more types of keratin-binding molecules. The number and types of keratin-binding molecules is not limited, such that the engineered keratin-binding constructs can include 1, 2, 3, 4, 5, 6, 7, 8, 9, or more types of keratin-binding molecules.  Likewise, the number of any of the keratin-binding molecules is not limited, such that the number of any of the keratin-binding molecules can be 1, 3, 4, 5, 6, 7, 8, 9 or more.  Types of keratin binding molecule include keratin-binding proteins, antibody molecules that bind keratin, keratin-binding aptamers, or molecules selected by high throughput screening or directed evolution specifically for the property of binding to keratin.
Keratin-binding proteins may include, but are not limited to, trichoplein, pneumococcal serine rich repeat protein (PsrP), serine rich repeat protein (Srr-1), plectin, trichohyalin, myosin, TNF receptor 1-associated protein of TRADD, anti-Fas-binding factor 1 (Albatross), BMP, 14-3-3 proteins, plectin homology domain (TPHD), desmoplakin, the amino end of pinin, vitronectin, modified wheat gluten, pulmonary-associated surfactant protein D, p27kip1, primaquine and keratin binding polypeptides (see also Table 2).
Antibody molecules that bind keratin including monoclonal antibodies and antigen-binding fragments thereof, single domain antibodies such as VH, VL, VHH, and engineered constructs containing one or more of the antibodies, antigen-binding fragments thereof and/or single domain antibodies such as ScFv molecules, formatted camelid single variable domains, etc.).” (see paragraphs 0043-0049).
Regarding PLP reactive site, Applicant’s specification states “In some embodiments, the site for bioconjugation comprises a pyridoxal 5-phosphate (PLP) reactive site. For example, the PLP reactive site is the amino acid sequence alanine-lysine-threonine (AKT)”.  Thus, AKT is the only example of a PLP reactive site given.
Thus, the possibilities are vast given that a keratin binding protein is any peptide that binds to keratin and any PLP reactive site.
Therefore, to meet the written description requirement of 35 U.S.C. § 112, first paragraph, the specification must disclose a representative number of species that meet both the structural and functional limitations of the genus or the specification and/or the prior art must identify the structural elements that correlate to the claimed function in a manner that demonstrates to one of ordinary skill in the art that Applicant was in possession of the claimed genus at the time the application was filed.  In the instant case, the specification must establish which of the vast number of keratin binding peptides and PLP reactive sites meets that meet the structural requirements encompassed by the claims are also able maintain the same functional properties of being able to bind keratin and react with PLP.  In the instant case, Applicants have provided  specific functions but lack a structure or a structure function correlation.



Actual Reduction to Practice
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
	In the instant case, Applicants reduce to practice the following: (SEQ ID NO: 2, Figure 1A) is an exemplary construct comprising SEQ ID NO: 1 as the keratin binding domain.  Furthermore, Peptide 1 is a keratin binding domain (AKTKKVELFPK; SEQ ID NO: 4) and Peptide 2 has the same keratin binding domain as peptide 1 plus a C-terminal cysteine (AKTKKVELFPKC; SEQ ID NO: 5) which sequences in bold are found in instant SEQ ID NO: 1.
As discussed above the claim scope is potentially enormous; in comparison, the scope of the description which only includes three keratin binding proteins and only one PLP reactive site, is not sufficient to exemplify the breadth of the genus given that the claim encompasses ANY peptide that binds keratin or reacts with PLP.  One of ordinary skill in the art would not consider three peptide sequences to be representative of the full scope of the claimed genus.  
	Therefore, the instant specification has failed to meet the written description requirement by actual reduction to practice of a representative number of species alone.

Sufficient relevant identifying characteristic
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination thereof.
i. Complete structure 
	Applicants disclose the following: (SEQ ID NO: 2, Figure 1A) is an exemplary construct comprising SEQ ID NO: 1 as the keratin binding domain.  Furthermore, Peptide 1 is a keratin binding domain (AKTKKVELFPK; SEQ ID NO: 4) and Peptide2 has the same keratin binding domain as peptide 1 plus a C-terminal cysteine (AKTKKVELFPKC; SEQ ID NO: 5) which sequences in bold are found in instant SEQ ID NO: 1.

	ii. Partial structure: 
	Applicants reduce to practice the following: (SEQ ID NO: 2, Figure 1A) is an exemplary construct comprising SEQ ID NO:1 as the keratin binding domain.  Furthermore, Peptide 1 is a keratin binding domain (AKTKKVELFPK; SEQ ID NO: 4) and Peptide 2 has the same keratin binding domain as peptide 1 plus a C-terminal cysteine (AKTKKVELFPKC; SEQ ID NO: 5) which sequences in bold are found in instant SEQ ID NO: 1.
Keratin-binding proteins may include, but are not limited to, trichoplein, pneumococcal serine rich repeat protein (PsrP), serine rich repeat protein (Srr-1), plectin, trichohyalin, myosin, TNF receptor 1-associated protein of TRADD, anti-Fas-binding factor 1 (Albatross), BMP, 14-3-3 proteins, plectin homology domain (TPHD), desmoplakin, the amino end of pinin, vitronectin, modified wheat gluten, pulmonary-associated surfactant protein D, p27kip1, primaquine and keratin binding polypeptides (see also Table 2).
Antibody molecules that bind keratin including monoclonal antibodies and antigen-binding fragments thereof, single domain antibodies such as VH, VL, VHH, and engineered constructs containing one or more of the antibodies, antigen-binding fragments thereof and/or single domain antibodies such as ScFv molecules, formatted camelid single variable domains, etc.).” (see paragraphs 0043-0049).
Thus, the possibilities are vast for keratin binding proteins and for PLP reactive sites.
  Although one of ordinary skill in the art could determine if a given molecule meets the structural requirements of the genus, it would not be possible to determine from the sequence alone if the molecule is able to have the same functional properties of binding keratin and react with PLP.  
Applicant has failed to provide sufficient structure and structure/function correlation given the breadth of the genus, designing proteins that meet both the structural and functional characteristics of the instant claims is highly unpredictable.

iii. Physical and/or chemical properties: 
The data in the specification does not suggest the physical basis for the claimed activity and therefore does not describe what structure is required of the keratin binding protein that would have the ability to bind keratin and react with PLP.  Understanding the physical basis for the claimed activity is critical to determining which of the molecules that meet the structural requirements of the genus also meet the functional requirements of the genus.
	
iv. Functional characteristics when coupled with a known or disclosed correlation between function and structure:  
The specification does not describe a general correlation between structure and function for the claimed genus.  The specification fails to provide sufficient examples of keratin binding proteins and provides a laundry list of proteins and only one example of a PLP site.  The structure of the protein is not sufficiently described.  Regarding PLP reactive sites, as evidenced by Witus*, there is unpredictability with a single amino acid modification and PLP reactivity (see Figure 4 for example).  As a result, it is impossible to predict, based on the specification, what peptides would be capable of binding keratin and react with PLP. 

v. Method of Making
Solid state peptide synthesis and cloning, recombinant expression and purification of proteins is well-known in the art.  Where the specification fails to provide description is in the structure of the adhesive molecule to make.  For all of the reasons presented above, one of ordinary skill in the art would not know which of the countless molecules encompassed by the claims would be capable of binding keratin and react with PLP.
The Applicant’s specification provides lacks guidance with regards to a structure function relationship and what molecules would be capable of binding keratin and react with PLP.  Thus, it is not possible for one of ordinary skill in the art to determine what structure would be capable of binding keratin within the scope of the instant invention.

Conclusion

In conclusion, only the specific keratin binding peptides and AKT (as the PLP reactive site) disclosed in the specification, satisfy the written description requirements of 35 U.S.C. 112, first paragraph.

Response to Applicant’s Arguments
Applicant argues that “The Examiner specifies that the specification does not provide sufficient written description for a genus of keratin-binding molecules; however, claim 1 recites "at least one keratin-binding protein." The specification describes a number of keratin-binding proteins (see, e.g., Table 2 of the specification as-filed), and other keratin-binding proteins would also be known to a person having ordinary skill in the art. Thus the claimed keratin-binding proteins are both well known in the art and adequately described in the specification such that a person having ordinary skill in the art would understand that the inventors were in possession of the keratin-binding protein element of the claimed construct.”  Applicants further argue “With respect to the PLP reactive site, the Examiner contends that the specification only provides the example of AKT as being a PLP reactive site. However, Witus et al., cited by the Examiner, describes identification of several PLP reactive sites (see, for example, FIG. 3 and FIG. 5 of Witus et al., J Am Chem Soc. 2010 and FIG. 2 of Witus et al., Cuff Protoc Chem Biol. 2010). Therefore, on the basis of Witus et al. alone, many more PLP reactive sites would have been known to a person having ordinary skill in the art at the time of filing of the instant application, which supports the adequacy of the written description of this element, since written description must take into account the knowledge of the skilled person. Therefore, with respect to PLP reactive sites, the claimed invention satisfies the written description requirement in accordance with Ariad Pharmaceuticals, Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) and Capon v. Eshhar, 418 F.3d 1349, 1359 (Fed. Cir. 2005), as described above.
	Applicants arguments have been fully considered but not found persuasive.  MPEP 2163 states “describing a composition by its function alone typically will not suffice to sufficiently describe the composition. See Eli Lilly, 119 F.3 at 1568, 43 USPQ2d at 1406 (Holding that description of a gene’s function will not enable claims to the gene "because it is only an indication of what the gene does, rather than what it is."); see also Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen Inc. v. Chugai Pharm. Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991)).”  In the instant case, instant claim 1 is claiming describing with the only structure of being a protein.  This is not sufficient given that many proteins do not have the desired property of binding keratin (and in particular hair). The specification does not describe a general correlation between structure and function for the claimed genus.  The specification fails to provide sufficient examples of keratin binding proteins and provides a laundry list of proteins and only one example of a PLP site.  The structure of the protein is not sufficiently described for the required function.  Regarding PLP reactive sites, as evidenced by Witus*, there is unpredictability with a single amino acid modification and PLP reactivity (see Figure 4 for example).  As a result, it is impossible to predict, based on the specification, what peptides would be capable of binding keratin and react with PLP.  Furthermore, MPEP 2163 states that “Written description issues may also arise if the knowledge and level of skill in the art would not have permitted the ordinary artisan to immediately envisage the claimed product arising from the disclosed process. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a "laundry list" disclosure of every possible moiety does not necessarily constitute a written description of every species in a genus because it would not "reasonably lead" those skilled in the art to any particular species).”  In the instant case, a list of proteins in the specification capable of binding Keratin (and not a specified type of keratin) does not provide guidance as to what structure would be capable of binding keratin (any type of keratin) and in particular, hair (the main utility of the construct).  
In conclusion, only the specific keratin binding peptides and AKT (as the PLP reactive site) disclosed in the specification, satisfy the written description requirements of 35 U.S.C. 112, first paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 1, 3, 7, 13, 18, 22-23, 27, 59-67 and 69 are/remain rejected under 35 U.S.C. 103 as being unpatentable over Barg (US20080075684 A1, cited previously) in view of Witus (Curr Protoc Chem Biol. 2010 June 1; 2(2): 125–134, cited previously) and Witus* (J. AM. CHEM. SOC. 2010, 132, 16812–16817, published online 11/10/2010, cited previously).
	Barg disclose a composition comprising a keratin binding construct comprising a keratin binding protein (see claims 1, 12 and paragraph 0067). Barg discloses a keratin binding effector molecule comprising a keratin binding peptide linked to an effector molecule via a functional group on a side chain, c-terminus or n-terminus of the peptide which are considered sites for bio conjugation (see claims 12 and 26).  
	Regarding claims 3, Barg teaches wherein X is one keratin binding peptide sequence with n=1 and Y is 0 (see claims 12-14).	
	Regarding claims 13 and 62-64, Barg teaches a c-terminal cysteine conjugation site meeting the limitations of claim 13 (see paragraph 0209).
Regarding claims 18 and 65-67, Barg teaches wherein the molecule comprises a tyrosine meeting the limitations of a melanin precursor (see amino acid sequence of SEQ ID NO:1, 2193-2481).  In particular, the keratin binding peptide has seven tyrosine residues and the tyrosine residues are part of the keratin binding peptide (amino acids 2193-2481).  Barg further discloses wherein the effector molecule comprises an antioxidant and wherein the antioxidant is tyrosine (see claim 19, see paragraph 0183).
Regarding claim 22, Barg teaches wherein the keratin binding molecule comprises a dye (See claim 17).
Regarding claims 23 and 69, Barg teaches wherein the keratin binding molecule comprises a lipid (see paragraph 0185, 0158, 0169) and in particular, a fatty acid such as linoleic acid (see paragraph 0053).
Regarding claim 59, Barg teaches wherein the construct can comprise more than one keratin binding peptide sequence (see paragraph 0151) to achieve higher keratin binding.  *Please note that claim 59 claims “comprises one or more of each of two or more types of keratin binding protein”.  The claim does not state that the “types” of keratin binding protein have to be different and thus, the claims encompass the same type and different types of keratin binding peptides.
Regarding claim 60, the keratin binding peptides of Barg are derived from desmoplakin (see SEQ ID NO:1, human desmoplakin).
Barg is silent to wherein the keratin binding construct comprises a PLP reactive site and wherein the PLP reactive site comprises AKT at a terminal end. Barg does teach the keratin binding effector molecule comprising a keratin binding peptide linked to an effector molecule via a functional group on a side chain, c-terminus or n-terminus of the peptide which are considered sites for bio conjugation (see claims 12 and 26).  
However, Witus teaches that “The chemical attachment of synthetic groups to proteins is a widely used method to add non-native functionalities to biomolecules. While proteins have evolved to perform a
variety of sophisticated functions, there are many circumstances in which it is desirable to impart additional characteristics to them (Figure 1-1). The creation of such bio conjugates facilitates the study of protein function as well as the creation of novel protein-based materials (see section 1.1, first paragraph).  Witus further teaches that “This protocol describes a two-step process for conjugating a chemical group of interest to the N-terminus of a protein. The first step is the PLP-mediated transamination, which
installs a reactive carbonyl (keto) group on the N-terminus that can be used for further derivatization. The second step describes typical conditions for the reaction of this site with a small molecule alkoxyamine reagent to form an oxime linkage, which is stable under physiological conditions” (see section 2.3 Protocol for protein labeling via PLP-mediated N-terminal transamination”).  PLP-mediated bioconjugation proceeds at mild pH and temperature, and is tolerant of a number of buffers and conditions (see page 1, lines 15-17).
Witus* teaches successful use of the AKT (ala-lys-thr) PLP reactive site tag (see page 16817, right hand column, lines 5-6). Witus* teaches “In the context of N-terminal transamination, a highly reactive alanine-lysine motif emerged (referring to AKT), which was confirmed to promote the modification of peptide substrates with PLP. This sequence was also tested on two protein substrates, leading to substantial increases in reactivity relative to their wild-type termini. This readily encodable tripeptide thus appears to provide a significant improvement in the reliability with which the PLP-mediated bioconjugation reaction can be used” (See abstract, last 7 lines).
It would have been obvious before the effective filing date of the claimed invention to introduce a terminal AKT PLP reactive site in the conjugate of Barg as taught by Witus* for conjugation to an effector molecule which is inclusive to fluorescent molecules such as dyes.  One of ordinary skill in the art would have been motivated to do so given the PLP-mediated conjugation is well-known in the art for conjugating to compounds and the method itself allows for less harsh conjugation conditions (mild pH and temperature conditions) which is beneficial when working with peptides.  There is a reasonable expectation of success given that use of AKT as a tag for PLP mediated conjugation of proteins is known in the art as taught by Witus and Witus*.

Response to Applicant’s Arguments
Applicant argues “Even assuming, arguendio, that one having ordinary skill in the art would have combined the teachings of Barg, Witus and Witus* as suggested by the Examiner, which Applicant does not concede, one would not have had a reasonable expectation of success in arriving at the instant claims.  Bioconjugation reactions, such as those described in the instant specification. may be highly dependent on the specific substrates used. Without specific teachings using highly similar substrates, a person having ordinary skill in the art would not have had a reasonable expectation of success in completing the bioconjugation reaction to arrive at the claimed invention.  Specifically, Witus only uses peptides while Witus* teaches using an AKT motif in a protein that is similar to the native N-terminus or removing the three native N-terminal amino acids of the protein substrate and adding the AKT motif.  The teachings of Witus and Witus* do not remedy the deficiencies of Barg because Witus and Witus* teach a method using substrates different from those taught in the instant specification. Given the complexity and difficulty of bioconjugation reactions, a person having ordinary skill in the art would not have had a reasonable expectation of success in using the teachings of Barg, Witus, and Witus* to arrive at the claimed invention. 
Applicants arguments have been fully considered but not found persuasive.  The Examiner respectfully disagrees that there is no reasonable expectation of success.  As stated above, there is a motivation to introduce a terminal AKT PLP reactive site in the conjugate of Barg with a reasonable expectation of success.  In particular, It would have been obvious before the effective filing date of the claimed invention to introduce a terminal AKT PLP reactive site in the conjugate of Barg as taught by Witus* for conjugation to an effector molecule which is inclusive to fluorescent molecules such as dyes.  One of ordinary skill in the art would have been motivated to do so given the PLP-mediated conjugation is well-known in the art for conjugating to compounds and the method itself allows for less harsh conjugation conditions (mild pH and temperature conditions) which is beneficial when working with peptides.  There is a reasonable expectation of success given that use of AKT as a tag for PLP mediated conjugation of proteins is known in the art as taught by Witus and Witus*.  Witus* specifically teaches successful use of the AKT (ala-lys-thr) PLP reactive site tag (see page 16817, right hand column, lines 5-6). Witus* teaches “In the context of N-terminal transamination, a highly reactive alanine-lysine motif emerged (referring to AKT), which was confirmed to promote the modification of peptide substrates with PLP. This sequence was also tested on two protein substrates, leading to substantial increases in reactivity relative to their wild-type termini. This readily encodable tripeptide thus appears to provide a significant improvement in the reliability with which the PLP-mediated bioconjugation reaction can be used” (See abstract, last 7 lines).  MPEP 2143.02 states “Obviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness”.  Furthermore, regarding Applicant’s arguments that “Witus and Witus* teach a method using substrates different from those taught in the instant specification”, instant claim 1 does not require or define any specific substrate.  MPEP 2145 states “Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) (Claims to a superconducting magnet which generates a "uniform magnetic field" were not limited to the degree of magnetic field uniformity required for Nuclear Magnetic Resonance (NMR) imaging. Although the specification disclosed that the claimed magnet may be used in an NMR apparatus, the claims were not so limited.); Constant v. Advanced Micro-Devices, Inc., 848 F.2d 1560, 1571-72, 7 USPQ2d 1057, 1064-1065 (Fed. Cir.), cert. denied, 488 U.S. 892 (1988) (Various limitations on which appellant relied were not stated in the claims; the specification did not provide evidence indicating these limitations must be read into the claims to give meaning to the disputed terms.); Ex parte McCullough, 7 USPQ2d 1889, 1891 (Bd. Pat. App. & Inter. 1987) (Claimed electrode was rejected as obvious despite assertions that electrode functions differently than would be expected when used in nonaqueous battery since "although the demonstrated results may be germane to the patentability of a battery containing appellant’s electrode, they are not germane to the patentability of the invention claimed on appeal.")

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R.D/Examiner, Art Unit 1654                                                                                                                                                                                                        /JULIE HA/Primary Examiner, Art Unit 1654